LARIO OIL & GAS COMPANY Mailing Address 8055 E. Tufts Ave., Suite 1200 Post Office Box 29 DENVER, COLORADO 80237-2841 DENVER, COLORADO 80201-0029 (303) 585-8030 FAX (303) 695-4849 September 1, 2010 Lonestar Prospect Exploration Agreement Colusa County, California Working Interest Owners: This Exploration Agreement (“Agreement”) is made and entered into this 1st day of September, 2010 by and between Lario Oil & Gas Company, with offices at 8055 East Tufts Avenue, Suite 1200, Denver, CO 80237 (hereinafter referred to as “Operator”) and XXXXX1, Delta Oil & Gas Inc., XXXXX, XXXXX, XXXXX (hereinafter referred to as “Partners”.) Unless otherwise indicated, the following terms shall have the respective definitions herein: “Contract Area” / “Area of Mutual Interest (AMI)” – the area comprising the lands as shown on Exhibit “1” which are located in portions of Colusa County, California. The term Contract Area and Area of Mutual Interest may be used interchangeably and shall refer to the same acreage as shown on Exhibit “1”. “Prospect Area” – The area defined as prospective for oil and/gas by geophysical and/or geological data and its interpretation. "Operator" – Lario Oil & Gas Company; “Operating Agreement" – the Joint Operating Agreement dated September 1, 2010 attached hereto as Exhibit "2"; "Leasehold Acreage" – any interest in an oil and gas lease covering lands located within the AMI that is acquired by a party to this Agreement; "Non-Proposing Party" – a Party hereto receiving a written proposal pursuant to Paragraph 7 of this Agreement. 1 Redacted throughout this Lonestar Prospect Exploration Agreement ("Agreement") to protect the identity of private parties to the Agreement, of which the identification isnot material. - 1 - Purpose of this Agreement The parties hereto desire to and this Agreement shall provide for the joint exploration and development of the Lonestar Prospect, including the possible performance of certain seismic operations on, and the subsequent joint exploration and development of the lands within the Contract Area. Term of this Agreement The term of this Agreement shall commence effective September 1, 2010 and shall continue until August 31, 2011 or the end of the term of the leases, whichever is longer, unless terminated earlier upon the mutual agreement and written consent of Operator and Partners. The termination of this Agreement shall not relieve any party hereto from any liability that has accrued or attached prior to the date of such termination. Notwithstanding the aforementioned, the Operating Agreement(s) shall continue in force as long as any leases on the Leasehold Acreage are in effect. Area of Mutual Interest The parties hereto designate all lands within the perimeter of the area shown on Exhibit "1" as an area of mutual interest. Such area of mutual interest shall last for the term of this Agreement. If either party shall acquire or cause to be acquired any leasehold acreage or the right to drill in the above AMI, then the acquiring party shall offer the other party in writing the right to acquire its proportionate share of said interest by paying its proportionate share of all costs incurred in connection therewith. The acquiring party shall offer said interest to the other party within fifteen (15) days after acquisition of said interest. The party being offered said interest shall make their election to participate in said acquisition in writing within fifteen (15) days of receipt of written notice from the acquiring party. In the event the party being offered the right to take its share of such additional interest elects not to participate in said acquisition, then the party offering said interest may retain the declining party's "prorata" interest for its own account. Any interest subsequently acquired in the above AMI by any party shall be subject to the terms of this Agreement and any applicable Operating Agreement. Initial Prospect Test Well(s) The Operator may propose the drilling of the Initial Prospect Test Well for oil and/or gas at a location within the Prospect Area. Operator shall send written notice of said proposal to the Partners. Such written notice shall include the following: a) The proposed location and depth for the Initial Prospect Test Well; b) An AFE itemizing the estimated drilling and completion costs for the Test Well; and c) An outline of the lands contained within the "Prospect Area" to be evaluated by the drilling of the Initial Test Well. - The Morrow #1-7 Well (Initial Test Well) is being proposed and said well shall be located in Section 7, T15NR2W, Colusa County, California. The parties hereto shall have the right to participate in the drilling of the Morrow #1-7 (Initial Prospect Test Well) on the following basis: Lario Oil & Gas Company 15.00% XXXXX 25.00% Delta Oil & Gas Inc. 25.00% XXXXX 15.00% XXXXX 10.00% XXXXX 10.00% - 2 - Should the Non-Proposing Party elect to participate for its respective working interest in the drilling of the Initial Prospect Test Well, the Non-Proposing Party shall return to the Proposing Party one signed copy of the AFE provided, within thirty (30) days following receipt of same. Should the Non-Proposing Party not return the signed AFE for the Initial Prospect Test Well to the Proposing Party within the thirty (30) day time period, then the Non-Proposing Party shall be hereinafter referred to as the "Non-Participating Party" and; a) The Non-Participating Party shall forfeit all of its rights to own any interest in the Initial Prospect Test Well(s) and the Prospect Area and all subsequent wells within the Prospect Area. b) The forfeited interests will be offered to the Participating Parties on a proportionate basis. Delay Rentals XXXXX shall pay all delay rentals and other payments which may become due on the Leasehold Acreage subject to this Agreement and the effective the date of this Agreement. Partners shall reimburse XXXXX for their proportionate share of the amount paid within thirty (30) days after receipt of an invoice. In the event any party does not desire to pay its share of the delay rentals or other payments required to maintain a jointly owned lease in full force and effect, it shall notify XXXXX in writing not less than thirty (30) days prior to the due date of the payment, otherwise, it shall be assumed that all parties desire to make such payment. If a party desires not to make such payment, then that party shall forfeit its interest in that party’s leasehold acreage and in the Prospect Area. Assignment Title to the Interests described on Exhibit “1” and future Interests that might be acquired shall be held in the name of XXXXX However, upon written request XXXXX agrees to promptly execute any assignments necessary to transfer title of the Interests. XXXXX will hold these lands/leases in Trust for the “Partners” on the following basis: Lario Oil & Gas Company15.00% XXXXX 25.00% Delta Oil & Gas Inc.25.00% XXXXX 15.00% XXXXX 10.00% XXXXX 10.00% Miscellaneous Provisions The relationship of the parties with respect to all operations to be conducted on any acreage subject to the terms of this Agreement shall be governed by an Operating Agreement attached hereto as Exhibit "2". However, should any provision of this Agreement conflict with any provision of the Operating Agreement, the provision of this Agreement shall prevail. By executing this Agreement, the Parties hereto do hereby ratify, adopt and confirm all the terms and conditions contained in said Operating Agreement. Each Exhibit attached to this Agreement and referenced herein shall be deemed to be incorporated herein by such reference. This Agreement shall be binding upon and inure to the benefit of the parties hereto, their heirs, personal representatives, successors and assigns. - 3 - This Agreement constitutes the entire agreement and understanding between the parties and supersedes any and all prior agreements, understandings and negotiations, written or oral, relating to the subject matter hereof, unless referenced and incorporated herein. This Agreement may be modified and amended only by written instrument executed by the parties hereto. This instrument may be executed in any number of counterparts, each of which shall be considered an original for all purposes. IN WITNESS WHEREOF, this Agreement has been duly executed this 1st day of September, 2010. OPERATOR NON-OPERATORS LARIO OIL & GAS COMPANY XXXXX By:/s/ Michael W. O’Shaughnessy By: Michael W. O’ShaughnessyXXXXX Title:Title: Date:Date: DELTA OIL & GAS INC. By: /s/ Kulwant Sandher Kulwant Sandher Title: Date: XXXXX By: XXXXX Title: Date: XXXXX By: XXXXX Title: Date: XXXXX By: XXXXX Date: - 4 - EXHIBIT "1" Attached to and made a part of EXPLORATION AGREEMENT DATED SEPTEMBER 1, 2 LARIO OIL & GAS COMPANY AND XXXXX, ET AL - 1 - EXHIBIT "2" Attached to and made a part of EXPLORATION AGREEMENT DATED SEPTEMBER 1, 2 LARIO OIL & GAS COMPANY AND XXXXX, ET AL A.A.P.L. FORM 610 - 1989 MODEL FORM OPERATING AGREEMENT OPERATING AGREEMENT DATED SEPTEMBER 1 , 2010, OPERATORLARIO OIL & GAS COMPANY CONTRACT AREA See Exhibit “1” to the Lonestar Exploration Agreement for AMI Map Township 15 North, Range 2 West Sections 5, 6, 7, 8, 16, 17, 18, 19, 20, 21, 22, 27, 28, and 29 Containing 8,960 gross acres, more or less COUNTY OR PARISH OF COLUSA, STATE OF CALIFORNIA COPYRIGHT 1989 – ALL RIGHTS RESERVED AMERICAN ASSOCIATION OF PETROLEUM LANDMEN, 4 FORT WORTH, TEXAS, 76137, APPROVED FORM. A.A.P.L. NO. 610 – 1989 FORT WORTH, TEXAS, 76137, APPROVED FORM. A.A.P.L. NO. 610 – 1989 TABLE OF CONTENTS ARTICLE TITLE Page I. DEFINITIONS 1 II. EXHIBITS 2 III. INTERESTS OF PARTIES 2 A. OIL AND GAS INTERESTS: 2 B. INTERESTS OF PARTIES IN COSTS AND PRODUCTION: 2 C. SUBSEQUENTLY CREATED INTERESTS: 3 IV. TITLES 3 A. TITLE EXAMINATION: 3 B. LOSS OR FAILURE OF TITLE: 4 . 1. Failure of Title 4 2. Loss by Non-Payment or Erroneous Payment of Amount Due 5 3. Other Losses 5 4. Curing Title 5 V. OPERATOR 5 A. DESIGNATION AND RESPONSIBILITIES OF OPERATOR: 5 B. RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR: 6 1. Resignation or Removal of Operator 6 2. Selection of Successor Operator 6 3. Effect of Bankruptcy 6 C. EMPLOYEES AND CONTRACTORS: 6 D. RIGHTS AND DUTIES OF OPERATOR: 6 1. Competitive Rates and Use of Affiliates 6 2. Discharge of Joint Account Obligations 7 3. Protection from Liens 7 4. Custody of Funds 7 5. Access to Contract Area and Records 7 6. Filing and Furnishing Governmental Reports 7 7. Drilling and Testing Operations 7 8. Cost Estimates 7 9. Insurance 7 VI. DRILLING AND DEVELOPMENT 8 A. INITIAL WELL: 8 B. SUBSEQUENT OPERATIONS: 8 1. Proposed Operations 8 2. Operations by Less Than All Parties 9 3. Stand-By Costs 11 4. Deepening 11 5. Sidetracking 12 6. Order of Preference of Operations 12 7. Conformity to Spacing Pattern 12 8. Paying Wells 12 - i - TABLE OF CONTENTS (Continued) Article Title
